DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to Claim 4, “GC column further comprises a linear GC column” now contradicts amended parent claim 3 “the centerline axis following the curvilinear path further comprises a GC column”.  The column cannot be linear if it depends from a claim stating it’s curvilinear.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by Poissy (U.S. Publication No. 2014/0318706, hereinafter Poissy).
	With respect to Claim 1, Poissy discloses [see fig 2 unless otherwise noted] an apparatus comprising: at least four abutting planar layers [106a/104a/104b/106b] of flexible flat glass [abstract indicates glass] comprising at least one cavity [20] formed by individual overlapping apertures [108/110 see fig 1] through the thickness of and having an opening central axis substantially perpendicular to the plane of at least two of the planar layers, wherein the at least one cavity comprises a plurality of chambers [3 chambers connected vertically], and wherein at least one chamber of the plurality of chambers is configured to be in fluid coupling [all are in fluid connection] with at least one other chamber.  
Claims 1, 7-12, 17, 18, 20, 21 and 28 are rejected under 35 U.S.C. 102(a)(1) &(a)(2) as being anticipated by Schwalbe et al. (U.S. Patent No. 6,537,506, hereinafter Schwalbe).
	With respect to Claim 1, Schwalbe discloses [see fig 18C unless otherwise noted] an apparatus comprising: at least four abutting planar layers [70/80/90/100/110/120/130/140/150/160] of flexible flat glass [abstract indicates glass] comprising at least one cavity [see, for example, the 7 flow paths formed between plates 70 and 100 formed by overlapping individual apertures through each intervening plate] formed by individual overlapping apertures  through the thickness of and having an opening central axis substantially perpendicular to the plane of at least two of the planar layers, wherein the at least one cavity comprises a plurality of chambers [each of the 7 flowpaths can be considered as 
	With respect to Claim 7, Schwalbe discloses the apparatus of claim 1, wherein the apparatus further comprises a sensor [temperature sensor, see column 10, lines 46-59] that is on top of or in plane with at least one of the flat glass layers.
	With respect to Claim 8, Schwalbe discloses the apparatus of claim 1, wherein the apparatus further comprises a heater that is in plane with at least one of the flat glass layers.  See column 4, lines 63-67, heat exchangers.
	With respect to Claim 9, Schwalbe discloses the apparatus of claim 1, wherein the plurality of chambers is at least four chambers [7 chambers shown between 70 and 100]. 
	With respect to Claim 10, Schwalbe discloses the apparatus of claim 1, wherein the at least one cavity further comprises at least one bend [see bends, where flowpath changes direction at plates 70 and 100].  
	With respect to Claim 11, Schwalbe discloses the apparatus of claim 10, wherein the at least one bend is defined by apertures disposed in at least two planar layers.  The bend at 110 requires the apertures in plates 110, 110 and 120.   
	With respect to Claim 12, Schwalbe discloses the apparatus of claim 1, wherein the at least one cavity further comprises at least one bend defined by apertures disposed in more than two planar layers.  The bend at 110 requires the apertures in plates 110, 110 and 120.   
	With respect to Claim 17, Schwalbe discloses the apparatus of claim 1, wherein the at least one cavity further comprises a Gas Chromatograph (GC) column [each of the 7 flowpaths from paltes 70 to 110 are defined by overlapping apertures] defined by overlapping apertures through a plurality of the flexible flat glass layers, and wherein the GC column further comprises at least one bend [bend in plate 
	With respect to Claim 18, Schwalbe discloses the apparatus of claim 1, wherein the at least one cavity further comprises an injector [fluid is injected at 17, in plates 10 and 20, see fig 18a] defined by overlapping apertures through a plurality of the flexible flat glass layers.
	With respect to Claim 20, Schwalbe discloses the apparatus of claim 1, wherein the apparatus further comprises a pump [see column 28, lines 14-17] configured to be in fluid coupling with at least one chamber of the plurality of chambers.
	With respect to Claim 21, Schwalbe discloses the apparatus of claim 1, wherein the apparatus further comprises at least one sensor [temperature sensor, see column 10, lines 46-59] that is on top of or in plane with at least one of the flat glass layers.  
	Although Schwalbe does not specifically disclose that the sensor was created by 3D printing, this is a product by process limitation.  Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, and since the combination of Dessort and Swedberg’s sensor appears to be substantially identical to the claimed sensor, the burden shifts to the applicant to show an nonobvious difference.  See MPEP 2113 I and 2113-II.
	With respect to Claim 28, Schwalbe discloses the apparatus of claim 1, wherein the apparatus further comprises at least one structure [temperature sensor, see column 10, lines 46-59] disposed on at least one of the at least four abutting planar layers of flexible flat glass.
	Although Schwalbe does not specifically disclose that the sensor was created by 3D printing, this is a product by process limitation.  Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, and since the combination of Dessort and Swedberg’s sensor appears to be substantially identical to the claimed sensor, the burden shifts to the applicant to show an nonobvious difference.  See MPEP 2113 I and 2113-II.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 14-16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schwalbe in view of Swedberg et al. (U.S. Patent No. 5,571,410, hereinafter Swedberg).
	With respect to Claim 2, Schwalbe discloses the apparatus of claim 1, wherein that the at least one cavity further comprises at least one chamber having a centerline axis following a linear path formed by individual overlapping apertures through the thickness of and having an opening central axis substantially perpendicular to the plane of at least two of the planar layers.  
	 Although Schwalbe’s serpentine centerline axis is linear rather than curvilinear as claimed curvilinear flow paths are common in these microfluidic sampling system, see Swedberg fig 2.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Schwalbe to have a curvilinear centerline axis for the benefit of having a constant flow path diameter, which could ensure more consistent non-turbulent flow. 
	Further citations will refer to Schwalbe unless otherwise noted.
	With respect to Claim 3, the combination of Schwalbe and Swedberg disclose the apparatus of claim 2, wherein the at least one chamber having the centerline axis following the curvilinear path further comprises a Gas Chromatograph (GC) column.  See Swedberg Column 24, line 28-41.

	With respect to Claim 6, Schwalbe discloses the apparatus of claim 1, but does not disclose that the apparatus further comprises a valve configured to govern the fluid coupling interchangeably between a coupled and an uncoupled state.  
	One of ordinary skill in the art before the effective filing date of the invention would find valves to be a common element in fluid handling systems.  
	Swedberg disclose a similar planar layer based chromatograph that has a valve.  See fig 15 and 16c, valve 268, column 27, lines 6-21 and column 30 lines 55-67.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a valve to Schwalbe’s apparatus in order to control the flow of fluids.
	With respect to Claim 14, Schwalbe discloses the apparatus of claim 1, but does not mention the specific dimensions of the apertures.
	Swedberg discloses that at least one planar layer includes a plurality of apertures having different sizes.  See fig 3, 18 and 36 are different sizes.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Schwalbe to have at least one planar layer includes a plurality of apertures having different sizes for the benefit of accommodating flow paths of different sizes.  
	With respect to Claim 15, Schwalbe discloses the apparatus of claim 1, but does not mention the specific shape of the apertures.
	Swedberg discloses that at least one planar layer includes a plurality of apertures having different sizes.  See fig 2; 24 and 34 are different shapes.

	With respect to Claim 16, Schwalbe discloses the apparatus of claim 1, wherein the  plurality of chambers further comprises at least four chambers [7 chambers shown], and wherein at least one chamber [165 puts all 7 chambers in fluid communication] is configured to be in fluid communication with at least one other chamber.
	Schwalbe does not disclose that the fluid communication is governed by a valve configured to be in fluid coupling with at least one chamber of the plurality of chambers.
	One of ordinary skill in the art before the effective filing date of the invention would find valves to be a common element in fluid handling systems.  
	Swedberg disclose a similar planar layer based chromatograph that has a valve.  See fig 15 and 16c, valve 268, column 27, lines 6-21 and column 30 lines 55-67.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a valve to Schwalbe’s apparatus in order to control the flow of fluids.
	With respect to Claim 23, Schwalbe discloses the apparatus of claim 1, Schwalbe discloses that the apparatus further  at least one of the abutting planar layers of flexible flat glass is likely configured to admit ultraviolet (UV) light into at least one chamber of the plurality of chambers.  
	Since it isn’t quite inherent that glass admits UV light, Swedberg is relied upon to show a similar layer based fluid analysis system that has a transparent layer that specifically admits UV light.  See column 9, line 60-column 10, line 3.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to ensure that Schwalbe’s glass layers are configured to admit UV light into at least one chamber for the benefit of being able to do UV based measurements upon the analytes in the chamber.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schwalbe and Swedberg in further view of Dessort (U.S. Publication No. 2017/0038349, hereinafter Dessort) .
	With respect to Claim 5, the combination of Schwalbe and Swedberg disclose the apparatus of claim 3 but does not disclose that the GC column further comprises a spiral GC column.  
	Spiral flow paths are a common way to maximize the length of the flowpath while minimizing the surface area of the plate required, thus reducing cost.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Schwalbe and Swedberg such that the GC column further comprises a spiral GC column for the benefit of maximizing the flowpath on a given size of substrate. 

 Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schwalbe and Swedberg in further view of O’Donnell (U.S. Patent No. 4,905,498, hereinafter O’Donnell).
	With respect to Claim 19, Schwalbe discloses the apparatus of claim 1 but does not disclose that the at least one cavity further comprises a pre-concentrator tube defined by overlapping apertures through a plurality of the flexible flat glass layers, and wherein the apparatus further comprises a mouthpiece configured to be fluidly coupled with the pre-concentrator tube.  
	Swedberg discloses using a sample treatment component 214 as a preconcentrator in order to better capture the desired analyte.  See column 33, lines 29-42.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Schwalbe to have at least one cavity further comprises a pre- concentrator tube defined by overlapping apertures through a plurality of the flat glass layers in order better capture the desired analyte.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Schwalbe and Swedberg to have a mouthpiece for the benefit of being able to perform breath analysis using Schwalbe and Swedberg’s advantageous gas chromatograph system.  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Schwalbe in view of O’Donnell.
	With respect to Claim 22, Schwalbe discloses the apparatus of claim 1, but does not disclose that the apparatus further comprises a mouthpiece configured to be in fluid coupling with at least one chamber of the plurality of chambers.  
	O’Donnell teaches the use of a gas chromatograph for breath analysis that has a mouthpiece 211, see fig 5.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Schwalbe to have a mouthpiece for the benefit of being able to perform breath analysis using Schwalbe advantageous fluid handling system.  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Schwalbe and Swedberg in further view of Hall (U.S. Patent No. 4,555,383, hereinafter Hall).
	With respect to Claim 25, the combination of Schwalbe and Swedberg disclose the apparatus of claim 3, but does not further disclose that the apparatus further comprises a scrubber configured to be in fluid communication with the GC column.
	One of ordinary skill in the art before the effective filing date of the invention would recognize that scrubbers are common gas chromatograph elements.  

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add a scrubber in fluid communication with the gas chromatograph of the combination of Schwalbe and Swedberg for the benefit of removing undesired compounds, which would increase accuracy.  

Response to Arguments













Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX T DEVITO/Examiner, Art Unit 2855                     

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855